DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 29 April 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 18 May 2022, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, the claim requires “wherein said second staples comprise a second material different than the first material”.  While the specification denotes that staples 140 and 240 could be made out of a number of different materials (see Specification paragraphs 0043 and 0056), the specification does not disclose that there is a staple cartridge assembly that is comprised of first and second groups of staples having different materials.  While it is understood that the staples 140 and 240 could be made of different materials, this is not the same thing as positively disclosing a staple cartridge had a mix of staples made of different materials.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2015/153340 A2) hereafter referred to as Thompson in view of Hopkins et al. (PG Pub 2014/0263570 A1) hereinafter referred to as Hopkins.
Regarding claim 1, Thompson discloses a staple cartridge assembly, comprising: 
a cartridge body (“cartridge 44”, Fig. 29), comprising: 
a deck (seen in Fig. 29) comprising a proximal end and a distal end; 
a longitudinal slot (“channel 488”, Fig. 29) defined in said deck, wherein said longitudinal slot is configured to receive a firing member (“cutting mechanism 126” and “stapling mechanism” 124, Figs. 10C-D); 
a first longitudinal row (“row I, II or alternatively row III, IV”, Fig. 29) of staple cavities (seen in Fig. 30A); and 
a second longitudinal row (“row III, IV or alternatively row I, II”, Fig. 29) of staple cavities (seen in Fig. 30A); 
a sled (“wedge tips” 230a, 230b) movable toward said distal end by the firing member during a firing stroke (Figs. 10C-D); 
a plurality of first staples (“staples 198”, Fig. 30A) removably stored in said first longitudinal row (“row I, II or alternatively row III, IV”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein each said first staple comprises a first geometry (para. 221 and Fig. 30A - “The staples 198 in one or more of the rows I, II, III, and IV may have different crown lengths, different leg lengths, and/or different wire diameters… Additionally, the staples 198 in rows I and II may have a smaller wire diameter, or gauge, than the wire diameter of the staples 198 in rows III and VI”); 
a plurality of staple drivers (“staple drivers 200”, Fig. 30A) configured to support said first staples, wherein said sled is configured to engage said staple drivers to eject said first staples from said first longitudinal row of staple cavities during the firing stroke (figs. 10C-D); and 
a plurality of second staples (“staples 198”, Fig. 30A) removably stored in said second longitudinal row (“row III, IV or alternatively row I, II”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein each said second staple comprises a second geometry which is different than said first geometry (paragraph 221 - “The staples 198 in one or more of the rows I, II, III, and IV may have different crown lengths, different leg lengths, and/or different wire diameters… Additionally, the staples 198 in rows I and II may have a smaller wire diameter, or gauge, than the wire diameter of the staples 198 in rows III and VI”) than the said plurality of first staples, and wherein said sled is configured eject said second staples from said second longitudinal row of staple cavities during the firing stroke (figs. 10C-D).

Thompson discloses a plurality of second staples with different geometry than the first plurality of staples, but does not disclose wherein each said second staple comprises an integrally-formed driver, and wherein said sled is configured to directly engage said integrally-formed drivers of said second staples and eject said second staples from said second longitudinal row of staple cavities during the firing stroke.
However, Hopkins teaches wherein each said second staple is formed from flat stock (figs. 45, 47; paragraph 122 – “staples 54 may also be formed utilizing… stamping”) and comprises an integrally-formed driver (fig. 45 – #184; fig. 47 - #158), and wherein said sled (56) is configured to directly engage said integrally-formed drivers of said second staples and eject said second staples from said second longitudinal row of staple cavities during the firing stroke (fig. 40; paragraphs 116, 129).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Thompson by fitting the second longitudinal row of staples with staples formed from flat stock having a unitary driver, as taught by Hopkins. Thompson discloses having multiple longitudinal rows of staples fitted with different staple types to achieve improved hemostasis (paragraph 221). Hopkins teaches the advantage of having the staples be in direct contact with the slider/wedge (see Abstract) such that there is a savings in space of the interior of the cartridge.  The flat stock of Hopkins would have also been obvious as a convenient and known method of manufacturing a strong staple which might be desired for different operations.  Thompson already suggest having different types of staples in the same cartridge, and Hopkins teaches alternative staple forming methods as might be needed to achieve different desired staple properties.  Further having an integrated driver would reduce the amount of manufacturing required by not having to create a separate driver for the staple.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2015/153340 A2) in view of Hopkins (PG Pub 2014/0263570 A1) in view of Mandakolathur Vasudevan et al. (PG Pub 2012/0241497 A1) hereinafter referred to as Vasudevan.
Regarding claim 18, Thompson (figs. 29-30) discloses a staple cartridge assembly, comprising:
a cutting member (“cutting mechanism 126”);
a cartridge body (“cartridge 44”, Fig. 29), comprising:
a deck (as seen in fig. 29) comprising a proximal end and a distal end;
a longitudinal slot (“channel 488”, Fig. 29) defined in said deck, wherein said longitudinal slot is configured to receive said cutting member (“cutting mechanism 126” and “stapling mechanism” 124, Figs. 10C-D);
a first longitudinal row (“row I, II or alternatively row III, IV”, Fig. 29) of staple cavities (seen in Fig. 30A); and
a second longitudinal row (“row III, IV or alternatively row I, II”, Fig. 29) of staple cavities (seen in Fig. 30A);
a sled (“wedge tips” 230a, 230b) movable toward said distal end by said cutting member during a firing stroke (figs. 10C-D);
a plurality of first staples (“staples 198”, Fig. 30A) removably stored in said first longitudinal row (“row I, II or alternatively row III, IV”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein each said first staple comprises a first material (paragraph 221 – “wire”);
a plurality of staple drivers (“staple drivers 200”, Fig. 30A) configured to support said first staples, wherein said sled is configured to engage said staple drivers to eject said first staples from said first longitudinal row of staple cavities during said firing stroke (figs. 10C-D); and
a plurality of second staples (“staples 198”, Fig. 30A) removably stored in said second longitudinal row (“row III, IV or alternatively row I, II”, Fig. 29) of staple cavities (seen in Fig. 30A), wherein said second staples are different than the first staples (para. 221 and Fig. 30A - “The staples 198 in one or more of the rows I, II, III, and IV may have different crown lengths, different leg lengths, and/or different wire diameters… Additionally, the staples 198 in rows I and II may have a smaller wire diameter, or gauge, than the wire diameter of the staples 198 in rows III and VI”), and wherein said sled is configured eject said second staples from said second longitudinal row of staple cavities during the firing stroke (figs. 10C-D).

Thompson discloses wherein said second staples are different than the first staples, but does not disclose wherein said sled is configured to directly engage said second staples and eject said second staples from said second longitudinal row of staple cavities during said firing stroke.
However, Hopkins teaches second staples (figs. 45, 47; paragraph 122 – “staples 54 may also be formed utilizing… stamping”) and wherein said sled (56) is configured to directly engage said second staples and eject said second staples from said second longitudinal row of staple cavities during said firing stroke (fig. 40; paragraphs 116, 129).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Thompson by fitting the second longitudinal row of staples with staples formed from flat stock having a unitary driver, as taught by Hopkins. Thompson discloses having multiple longitudinal rows of staples fitted with different staple types to achieve improved hemostasis (paragraph 221). Hopkins teaches the advantage of having the staples be in direct contact with the slider/wedge (see Abstract) such that there is a savings in space of the interior of the cartridge.  The flat stock of Hopkins would have also been obvious as a convenient and known method of manufacturing a strong staple which might be desired for different operations.  Thompson already suggest having different types of staples in the same cartridge, and Hopkins teaches alternative staple forming methods as might be needed to achieve different desired staple properties.  Further having a direct contact wedge arrangement would reduce the amount of manufacturing required by not having to create a separate driver for the staple.

Thompson as modified by Hopkins discloses wherein said second staples are different than the first staples, but does not disclose wherein said second staples comprise a second material different than the first material.
However, Vasudevan teaches wherein said second staples are different than the first staples, but does not disclose wherein said second staples comprise a second material different than the first material (paragraph 715 - “the wire portion can be comprised of metal, such as titanium and/or stainless steel, for example, and/or plastic… the crown portion can be comprised of metal, such as titanium and/or stainless steel, for example, and/or plastic, such as polydioxanone (PDS) and/or polyglycolic acid (PGA), for example”; paragraph 724 – “the staples can be comprised of plastic wires. In at least one embodiment, the staples can be comprised of plastic-coated metal wires”).
Given the teachings of Vasudevan it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the different staples of Thompson as modified by Hopkins be comprised of different materials.  Thompson teaches having different dimensioned wire staples.  Hopkins teaches that a plurality of staples could be stamped metal.  Vasudevan teaches that wire staples can be made of various materials including steel, titanium, plastic and combinations thereof.  Given that Thompson is already concerned with having staples of differing kinds to achieve different desired amounts of homeostasis and strength, having them be made from different materials to aid in that desired different amounts of strength and/or biodegradability would have been obvious to one of ordinary skill in the art so that each row of staples could better achieve its desired result.

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments with respect to the newly amended subject matter of the first and second plurality of staples having different geometries is not deemed to overcome the cited prior art.  Notably, Thompson discloses that the various rows of staples can have different dimensions (see paragraph 221).  This is detailed in the rejection above.
With regards to newly added claim 18, the full scope of this claim is deemed to include new matter as detailed in the 35 USC 112a rejection above.  That aside, the newly cited prior art rejection is deemed to disclose this subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731